Citation Nr: 0607496	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  01-07 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for multiple joint 
arthritis.

2.  Entitlement to service connection for 
respiratory/pulmonary disability.

3.  Entitlement to service connection for a sinus disability.

4.  Entitlement to service connection for a disability 
causing sleep difficulty.

5.  Entitlement to an increased rating for cervical spine 
traumatic arthritis, currently evaluated as 20 percent 
disabling.

6.  Entitlement to an increased rating for a gastrointestinal 
condition (hyperacidity with a history of peptic ulcer 
disease), currently evaluated as 10 percent disabling.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to January 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Louisville, Kentucky Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefits sought on 
appeal.

The veteran was afforded a videoconference hearing on 
February 27, 2003.  A transcript of that hearing has been 
associated with the claims folder.


REMAND

In a decision dated in July 2003, the Board reopened the 
claims for service connection for multiple joint arthritis, a 
respiratory/pulmonary disability, and a sinus disability, and 
remanded these claims, along with the other three claims, to 
the RO for further development.  In September 2005 the 
Appeals Management Center (AMC) issued a supplemental 
statement of the case and then returned the case to the 
Board.


In January 2006 the Board issued a letter to the veteran 
informing him that the Veterans Law Judge who conducted his 
video hearing in February 2003 had since retired from the 
Board.  The law requires that the Veterans Law Judge who 
conducts a hearing on appeal must also participate in any 
decision made on that appeal.  Although a complete transcript 
of the veteran's hearing has been associated with the claims 
folder, the veteran was informed that he has a right to 
request another Board hearing.

In a response dated February 13, 2006, the veteran informed 
the Board that he wished to attend a hearing before a 
Veterans Law Judge at the Louisville, Kentucky regional 
office.  As such, this claim must be remanded in accordance 
with the veteran's request.

This claim is REMANDED to the AMC/RO for the following 
action: 

This claim is remanded to the AMC/RO to schedule the 
veteran for a hearing before a member of the Board at 
the RO (a Travel Board hearing). After the hearing has 
been held, the case should be returned directly to the 
Board for further consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
This claim must be afforded expeditious treatment.  

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

